Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
DETAILED ACTION
Status of Claims
Claim(s) 19,21,23,26,28,30-31,33,35,36-44 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 23, 30, and 35 recite the module includes a payment fraud executable module to rewrite a value of an on-click attribute of an add-to-cart button of the product page provided by the EC server. The specifically discusses a payment fraud prevention module in paragraph [0079] of the published specification, but this is separate from the rewriting of the on-click (its actually should read “onclick” because there is no such thing as an “on-click” html attribute and the spec recites “onclick”) attribute discussed in paragraph [0078]. It does not seem that that the payment fraud prevention module does any of the rewriting or functionality discussed in paragraph [0078]. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19, 21, 26, 28, 31, 33, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso (US 2012/0016655) in view of Reference U (see PTO-892).
	
Referring to Claim 19, Travieso teaches a method for supporting product purchase from overseas, comprising:
a supporting server (see Travieso ¶0271 and Fig. 21, the translation server 2102, content localization server 2110, content localization manager 2116, and web servers 2104, 2112, 2118 are all one computer server) receiving a request for a module to support purchasing a product of an EC site from overseas from a user terminal (see Travieso ¶¶0058,313,134), wherein the supporting server is different from an EC server providing a product page of the product (see Travieso Fig. 21, the website 2114 is different from 2102, 2110, 2116, etc);
the supporting server determining whether the module can be loaded by distinguishing a country of a location from which the user terminal made see Travieso ¶¶0280,338-341, the display of the information is restricted depending on the user’s country, region, geo-location information, such that certain elements may be disabled (such as an add to cart button) when the product cannot be shipped to a certain geographical location or the entirety of the product information may not be loaded for a user outside a particular region);
the supporting server sending the module for the EC site to the user terminal when the determination result is positive, the module generated depending on setting information of the EC site (see Travieso ¶0294, the localization server 2110 serves the localized content when the conditions are met), the module being executable on the user terminal to modify an add-to-cart button of the product page provided by the EC server (see Travieso ¶0340)
Travieso does not teach rewriting a value of an onclick attribute of an the add-to-cart button. However, Reference U teaches rewriting a value of an onclick attribute of a button (see Reference U). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Travieso would still modify an add-to-cart button except that now it would do so through rewriting a value of an onclick attribute of the button according to the teachings of Reference U. This is a predictable result of the combination.

see Travieso ¶¶0313,332).

	Referring to Claims 26, 28, 31, 33, these claims are similar to claim 19 and 21 and therefore rejected under the same rationale and reasons.

	Referring to Claim 42, Travieso teaches a machine-implemented method for supporting product purchase from overseas, comprising:
a supporting server (see Travieso ¶0271 and Fig. 21, the translation server 2102, content localization server 2110, content localization manager 2116, and web servers 2104, 2112, 2118 are all one computer server) receiving a request for a module to support purchasing a product of an electronic commerce (EC) site from overseas from a user terminal (see Travieso ¶¶0058,313,134), wherein the supporting server is different from an EC server providing a product page of the product (see Travieso Fig. 21, the website 2114 is different from 2102, 2110, 2116, etc);
the supporting server making a country determination indicating a location from which the user terminal made access to send the country determination to the user terminal (see Travieso ¶¶0280,338-341, the display of the information is restricted depending on the user’s country, region, geo-location information, such that certain elements may be disabled (such as an add to cart button) when the product cannot be shipped to a certain geographical location or the entirety of the product information may not be loaded for a user outside a particular region);
the supporting server sending the module for the EC site to the user terminal, the module generated depending on setting information of the EC site (see Travieso ¶0294, the localization server 2110 serves the localized content when the conditions are met), the module being executable on the user terminal to, when the product is sellable to the location, modify an add-to-cart button of the product page provided by the EC server (see Travieso ¶0340).
Travieso does not teach rewriting a value of an onclick attribute of an the add-to-cart button. However, Reference U teaches rewriting a value of an onclick attribute of a button (see Reference U). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Travieso would still modify an add-to-cart button except that now it would do so through rewriting a value of an onclick attribute of the button according to the teachings of Reference U. This is a predictable result of the combination.

	Referring to Claims 43-44, these claims are similar to claim 42 and therefore rejected under the same rationale and reasons.


Claim 23, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso (US 2012/0016655) in view of Reference U (see PTO-892) in further view of Silverstein (US 2004/0093281).

	Referring to Claim 23, the combination teaches the method according to claim 19, but does not teach wherein the module includes a payment fraud prevention module. However, Silverstein teaches wherein a module includes a payment fraud prevention module (see Silverstein ¶0161). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would increase security by adding a payment fraud prevention module according to the teachings of Silverstein to the combination of Traviseo and Reference U. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references the results would be predictable. Specifically, the combination would still provide a module to the user terminal according to the teachings of Travieso and Reference U except that now the module would include a fraud prevention module according to the teachings of Silverstein. This is a predictable result of the combination.

	Referring to Claim 30, this claim is similar to claim 23 and therefore rejected for the same reasons and rationale.

Claim 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso (US 2012/0016655) in view of Reference U (see PTO-892) in further view of Reference V (see PTO-892).

see Reference V, the user clicks the add-to-cart button, which adds the product to the cart and takes the user to the cart page, on which is an edit input field which allows the user to change the product options). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to teach an add to cart button and rewriting the value of an on-click attribute of the add to cart button, except that now the combination would teach the add-to-cart button is selected or tapped, cause an input field for purchasing the product to be displayed to the user in addition to the product page. This is a predictable result of the combination.

	Referring to Claim 37, the combination teaches the method according to claim 36, wherein the input field is for selecting at least one of color and size of the product (see Reference V).




Remarks
Claim 35 is not in condition for allowance because they are rejected under 35 U.S.C. 112.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684